Delehanty, S.
This is a discovery proceeding instituted by an executrix against Rebecca I. Caspar and the Greenwich Savings Bank. Petitioner claims to be entitled to certain funds on deposit with respondent bank. On January 8, 1920, an account was opened in Greenwich Savings Bank, entitled tl Rebecca I. Caspar, in trust for Sarah J. Milton.” Petitioner alleges that the pass book for this account was thereafter delivered to decedent and remained in her possession until death and that it is now in the possession of petitioner as her executrix. Respondent Caspar claims the pass book and the fund and has filed an answer denying the material allegations in the petition and stating that an action has been started by her in the Municipal Court against petitioner individually to recover possession of the pass book. The present proceeding is instituted by petitioner in her representative capacity, in which only she claims the pass book and the funds. Neither the estate nor petitioner as executrix is a party to the Municipal Court action. So, this court has first acquired jurisdiction of the controversy between the estate and respondents and comity does not require that it be relinquished. (Matter of Lichtblau, 131 Misc. 826.)
I have accordingly placed this matter on my calendar for a hearing on the 22d day of May, 1933, at two o’clock p. M.